 
 
I 
One Hundred Eleventh Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the fifth day of January, two thousand and ten 
H. R. 4213 
 
AN ACT 
To amend the Internal Revenue Code of 1986 to extend certain expiring provisions, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Unemployment Compensation Extension Act of 2010. 
2.Extension of unemployment insurance provisions 
(a)In general 
(1)Section 4007 of the Supplemental Appropriations Act, 2008 (Public Law 110–252; 26 U.S.C. 3304 note) is amended— 
(A)by striking June 2, 2010 each place it appears and inserting November 30, 2010; 
(B)in the heading for subsection (b)(2), by striking june 2, 2010 and inserting november 30, 2010; and 
(C)in subsection (b)(3), by striking November 6, 2010 and inserting April 30, 2011. 
(2)Section 2005 of the Assistance for Unemployed Workers and Struggling Families Act, as contained in Public Law 111–5 (26 U.S.C. 3304 note; 123 Stat. 444), is amended— 
(A)by striking June 2, 2010 each place it appears and inserting December 1, 2010; and 
(B)in subsection (c), by striking November 6, 2010 and inserting May 1, 2011. 
(3)Section 5 of the Unemployment Compensation Extension Act of 2008 (Public Law 110–449; 26 U.S.C. 3304 note) is amended by striking November 6, 2010 and inserting April 30, 2011. 
(b)FundingSection 4004(e)(1) of the Supplemental Appropriations Act, 2008 (Public Law 110–252; 26 U.S.C. 3304 note) is amended— 
(1)in subparagraph (D), by striking and at the end; and 
(2)by inserting after subparagraph (E) the following: 
 
(F)the amendments made by section 2(a)(1) of the Unemployment Compensation Extension Act of 2010; and. 
(c)Conditions for receiving emergency unemployment compensationSection 4001(d)(2) of the Supplemental Appropriations Act, 2008 (Public Law 110–252; 26 U.S.C. 3304 note) is amended, in the matter preceding subparagraph (A), by inserting before shall apply the following: (including terms and conditions relating to availability for work, active search for work, and refusal to accept work). 
(d)Effective dateThe amendments made by this section shall take effect as if included in the enactment of the Continuing Extension Act of 2010 (Public Law 111–157). 
3.Coordination of emergency unemployment compensation with regular compensation 
(a)Certain individuals not ineligible by reason of new entitlement to regular benefitsSection 4002 of the Supplemental Appropriations Act, 2008 (Public Law 110–252; 26 U.S.C. 3304 note) is amended by adding at the end the following: 
 
(g)Coordination of emergency unemployment compensation with regular compensation 
(1)If— 
(A)an individual has been determined to be entitled to emergency unemployment compensation with respect to a benefit year, 
(B)that benefit year has expired, 
(C)that individual has remaining entitlement to emergency unemployment compensation with respect to that benefit year, and 
(D)that individual would qualify for a new benefit year in which the weekly benefit amount of regular compensation is at least either $100 or 25 percent less than the individual’s weekly benefit amount in the benefit year referred to in subparagraph (A),then the State shall determine eligibility for compensation as provided in paragraph (2). 
(2)For individuals described in paragraph (1), the State shall determine whether the individual is to be paid emergency unemployment compensation or regular compensation for a week of unemployment using one of the following methods: 
(A)The State shall, if permitted by State law, establish a new benefit year, but defer the payment of regular compensation with respect to that new benefit year until exhaustion of all emergency unemployment compensation payable with respect to the benefit year referred to in paragraph (1)(A); 
(B)The State shall, if permitted by State law, defer the establishment of a new benefit year (which uses all the wages and employment which would have been used to establish a benefit year but for the application of this paragraph), until exhaustion of all emergency unemployment compensation payable with respect to the benefit year referred to in paragraph(1)(A); 
(C)The State shall pay, if permitted by State law— 
(i)regular compensation equal to the weekly benefit amount established under the new benefit year, and 
(ii)emergency unemployment compensation equal to the difference between that weekly benefit amount and the weekly benefit amount for the expired benefit year; or 
(D)The State shall determine rights to emergency unemployment compensation without regard to any rights to regular compensation if the individual elects to not file a claim for regular compensation under the new benefit year.. 
(b)Effective dateThe amendment made by this section shall apply to individuals whose benefit years, as described in section 4002(g)(1)(B) the Supplemental Appropriations Act, 2008 (Public Law 110–252; 26 U.S.C. 3304 note), as amended by this section, expire after the date of enactment of this Act. 
4.Requiring States to not reduce regular compensation in order to be eligible for funds under the emergency unemployment compensation programSection 4001 of the Supplemental Appropriations Act, 2008 (Public Law 110–252; 26 U.S.C. 3304 note) is amended by adding at the end the following new subsection: 
 
(g)Nonreduction ruleAn agreement under this section shall not apply (or shall cease to apply) with respect to a State upon a determination by the Secretary that the method governing the computation of regular compensation under the State law of that State has been modified in a manner such that— 
(1)the average weekly benefit amount of regular compensation which will be payable during the period of the agreement occurring on or after June 2, 2010 (determined disregarding any additional amounts attributable to the modification described in section 2002(b)(1) of the Assistance for Unemployed Workers and Struggling Families Act, as contained in Public Law 111–5 (26 U.S.C. 3304 note; 123 Stat. 438)), will be less than 
(2)the average weekly benefit amount of regular compensation which would otherwise have been payable during such period under the State law, as in effect on June 2, 2010.. 
5.Budgetary provisions 
(a)Statutory paygoThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled ‘Budgetary Effects of PAYGO Legislation’ for this Act, jointly submitted for printing in the Congressional Record by the Chairmen of the House and Senate Budget Committees, provided that such statement has been submitted prior to the vote on passage in the House acting first on this conference report or amendment between the Houses. 
(b)Emergency designationsSections 2 and 3— 
(1)are designated as an emergency requirement pursuant to section 4(g) of the Statutory Pay-As-You-Go Act of 2010 (Public Law 111–139; 2 U.S.C. 933(g)); 
(2)in the House of Representatives, are designated as an emergency for purposes of pay-as-you-go principles; and 
(3)in the Senate, are designated as an emergency requirement pursuant to section 403(a) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 
